ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule l:20-3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension of VICTOR M. MUSTO of ASBURY PARK, who was admitted to the bar of this State in 1983, for failure to cooperate in an ethics investigation as required by Rule 1:20 — 3(g)(3), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 3(g)(4), VICTOR M. MUSTO is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that VICTOR M. MUSTO be restrained and enjoined from practicing law during the period of his suspension; and it is further
*300ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by VICTOR M. MUSTO pursuant to Rule 1:21-6 shall be restrained from disbursement expect on application to this Court for good cause shown, pending the further Order of this Court; and it is further
ORDERED that VICTOR M. MUSTO comply with Rule 1:20-20 dealing with suspended attorneys.